Case: 1:18-cv-01798-DCN Doc #: 19 Filed: 05/31/19 1 of 1. PagelD #: 108

MINUTES OF PROCEEDINGS NORTHERN DISTRICT OF OH

 

 

 

 

Jim Trakas,
Date: May 30, 2019
Plaintiff(s)
v. Judge Donald C. Nugent
Conservative Alliance Political Action Court Reporter: None
Committee, ef al.,
Case Number: 1:18 CV 1798
Defendant(s).

 

 

Chungel ker Ob fhthes Libr cyahng. ainhtK
Shy dies beng OY Os Cathy fe: damage c
fAscavesy heath eve Po “TALL 4.
Ev 0/4 ‘Ligett by EL1fL9.
sponte Cypcits Chas 9/3/14
Ay LY pae.te- Dist ly alates La [312
Dis neeshym Vithas clue U/l / G
OyaacSrhen Dus. /rJ2/19
1G

 

Ju You

N

 

 

 

alle had Sal

Length of Proceeding: LO mv United States District pee
